Citation Nr: 1539050	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a penetrating wound to the right knee with heterotopic ossification over medial femoral condyle. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from August 1986 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) following Board remands in February 2014 and August 2014.  This matter was originally on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

During the entire appeal period, for residuals of a penetrating wound to the right knee with heterotopic ossification over medial femoral condyle have not resulted in flexion limited to 30 degrees or extension limited to 15 degrees; and there is no objective evidence of ankylosis, dislocated semilunar cartilage, or malunion or nonunion of the tibia and fibula.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for residuals of a penetrating wound to the right knee with heterotopic ossification over medial femoral condyle have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2015).





	REASONS AND BASES FOR FINDING AND CONCLUSION	

Pursuant to the Board's February 2014 remand, the Appeals Management Center (AMC) requested that the Veteran provide authorization to obtain his treatment records from the Richmond Bone and Joint clinic, scheduled the Veteran for a VA examination to ascertain the severity of his right knee disability, and issued a Supplemental Statement of the Case.  Pursuant to the Board's August 2014 remand, the AMC obtained VA treatment records from June 2010 from the Richmond VA Outpatient Clinic, scheduled the Veteran for a VA examination to ascertain the severity of his right knee disability, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's February 2014 and August 2014 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 
  
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of a penetrating wound to the right knee with heterotopic ossification over medial femoral condyle are rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Board notes that during the pendency of this appeal, service connection was established for impairment of muscle group XIV and for a right knee ragged scar associated with the residuals of the Veteran's right knee wound.  The Veteran has not appealed either of those determinations with respect to the disability evaluations assigned.  As such, the Board finds that the only issue which remains on appeal is the right knee disability.    

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Full range of motion of the knee is flexion to 140 degrees and extension to zero degrees. 38 C.F.R. § 4.71, Plate II (2015). 

Pursuant to Diagnostic Code 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  

Pursuant to Diagnostic Code 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.

VA's Office of General Counsel has held that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As such, a Veteran may receive separate ratings under Diagnostic Code 5260 (limitation of leg flexion), and Diagnostic Code 5261 (limitation of leg extension) for disability of the same joint provided that the disability is compensable under each Diagnostic Code.  See VAOPGCPREC 9-2004 (2006); 69 Fed. Reg. 59,990 (2004). 

The Veteran underwent VA examination in March 2010 at which time he reported right knee stiffness, giving way, deformity, and pain.  He also reported flare-ups as often as four times per month, lasting for one day with a pain severity of 4/10, precipitated by physical activity, and alleviated by rest and Tylenol.  During flare-ups, the Veteran denied experiencing functional impairment or limitation of motion of the joint although he reported difficulty with standing and walking and the inability to stand, ride a bike, or climb stairs for long periods of time.  The Veteran denied receiving any treatment for his condition.  The Veteran's right knee demonstrated flexion to 50 degrees and extension to zero degrees.  There was no additional degree of limitation after repetitive range of motion.  The media/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the right knee.  X-rays of the right knee showed large osteochondroma arising off the medial aspect of the distal femoral metadiaphysis and medial femoral condyle.  The examiner noted that the right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, subluxation, or guarding of movement.

VA treatment records indicate that the Veteran presented in June 2010 for an initial Primary Care visit at which time he demonstrated right knee decreased range of motion, fluid built up at lateral aspect and bony formations at medial aspect.  In August 2010, the Veteran reported anterior knee pain which is worse in the morning and knee stiffness after prolonged sitting.  The Veteran denied instability, night pain, fever, and wound drainage.  Physical examination demonstrated a prominent heterotopic ossification mass over the medial femoral condyle which blocked patellar mobility.  Range of motion was from 5 degrees to 85 degrees.  No instability was noted.    

The Veteran underwent VA examination in April 2014 at which time he reported pain with increased activity and stiffness.  He denied swelling, locking, or instability.  The Veteran's right knee demonstrated flexion to 90 degrees and extension to zero degrees with no objective evidence of painful motion.  There was no additional limitation of motion after repetitive use testing.  The examiner noted that the Veteran's right knee had less movement than normal and deformity; there was disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Anterior instability testing, posterior instability testing, and medial-lateral instability testing were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation and there was no x-ray evidence of arthritis.      

Based on a review of the evidence, the Board concludes that an evaluation in excess of 10 percent is not warranted at any time during the appeal period due to a limitation of flexion of the right knee as there is no evidence that flexion of the right knee was ever limited to 30 degrees.  Further, a separate compensable evaluation is not warranted for limitation of extension under 38 C.F.R. § 4.71a, Diagnostic Code  5261 as there is no evidence that the Veteran's right knee ever showed extension limited to 10 degrees.  The Board notes that the Rating Schedule specifically provides that 5 degrees of lost extension (the most limitation shown during the appeal period) does not warrant a compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present case, the evidence of record reveals complaints of right knee pain.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish any additional limitation of motion or functional loss or impairment to the degree that would warrant an increased evaluation.  In this case, the Board finds that any exacerbations the Veteran has with his right knee are contemplated by the 10 percent rating.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.").  Even when considering the Veteran's complaints of pain, the criteria for the higher rating based on the range of motion are not met.

 The right knee disability may also be evaluated under Diagnostic Code 5262, used for evaluating impairment of the tibia and fibula.  Under that code, a 40 percent rating is warranted for nonunion, with loose motion, requiring brace.  A 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 20 percent rating is warranted for malunion with moderate knee or ankle disability, and a 10 percent rating is warranted for malunion with slight knee or ankle disability.  In this case, however, the Veteran does not have malunion or nonunion of the tibia or fibula. 

In addition, the Veteran does not have ankylosis of his right knee, dislocated semilunar cartilage, removal of semilunar cartilage, or genu recurvatum; therefore, application of Diagnostic Codes 5256, 5258, 5259, and 5263 is not warranted.

Finally, as there are no clinical findings of right knee instability or recurrent subluxation on evaluations conducted in March 2010 and April 2014, application of Diagnostic Code 5257 is not warranted.

Consequently, a disability evaluation in excess of 10 percent for residuals of a penetrating wound to the right knee with heterotopic ossification over medial femoral condyle is not warranted.

The discussion above reflects that the symptoms of residuals of a penetrating wound to the right knee with heterotopic ossification over medial femoral condyle are contemplated by the applicable rating criteria.  The effects of his disability, including pain, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes the U.S. Court of Appeals for the Federal Circuit's holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for impairment of muscle group XIV, residuals of a penetrating wound to the right knee with heterotopic ossification over medial femoral condyle, right knee ragged scar, and left ear hearing loss.  The Veteran's combined disability rating is 40 percent. 

Whether looking at one disability or the combined effects of all of the service-connected disabilities, extraschedular referral is not warranted absent the presence of governing norms, such as marked interference with employment or frequent hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  Such are not present in this case.  

The Veteran has not alleged and the record does not support a finding that he has frequently been hospitalized as a result of his service-connected disabilities.  The March 2010 VA examination report indicates that the Veteran was hospitalized for his knee in 1990, but there is no indication or report by the Veteran of hospitalization during the appeal period.  

The March 2010 examiner noted no limitation of function due to the right knee scar and that the Veteran, who was working as a pipeline controller, denied functional impairment due to his knee.  During a February 2012 VA examination related to hearing loss, the examiner noted that hearing loss did not impact the ordinary conditions of the Veteran's daily life, including work.  The April 2014 VA examination report reflects that the knee disability did not impact the Veteran's ability to work.  After a September 2014 VA examination, an examiner found that the Veteran's service-connected muscle injury had no impact on his ability to work.  

Given the above, marked interference with employment above that already accounted for by the currently assigned combined disability ratings is not present.  

No other situation akin to the demonstrative governing norms is shown by the evidence of record to include the lay statements.  Simply put, the Veteran's service-connected disabilities, whether looked at separately or cumulatively, do not present an exceptional or unusual disability picture.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a penetrating wound to the right knee with heterotopic ossification over medial femoral condyle is denied. 




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


